EXHIBIT 99.1 NASDAQ:DARA www.darabio.com Corporate Presentation October 2013 Page * Forward Looking Statements All statements in this presentation that are not historical are forward-looking statements within the meaning of the Securities Exchange Act of 1934, as amended, and are subject to risks and uncertainties.These statements are based on the current expectations, estimates, forecasts and projections regarding management’s beliefs and assumptions.In some cases, you can identify forward looking statements by terminology such as “may,” “will,” “should,” “hope,” “expects,” “intends,” “plans,” “anticipates,” “contemplates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “continue,” and other similar terminology or the negatives of those terms. Such forward-looking statements are subject to factors that could cause actual results to differ materially for DARA from those projected. Important factors that could cause actual results to differ materially from the expectations described in these forward-looking statements are set forth under the caption “Risk Factors” in DARA’s most recent Annual Report on Form 10-K, filed with the SEC on March 28, 2013. Those factors include risks and uncertainties relating to DARA's ability to timely commercialize and generate revenues or profits from Soltamox®, Gelclair®, Bionect® or other products given that DARA only recently hired its initial sales force and DARA's lack of history as a revenue-generating company, DARA’s ability to achieve the desired results from the agreements with Mission and Alamo, FDA and other regulatory risks relating to DARA's ability to market Soltamox®, Gelclair®, Bionect® or other products in the United States or elsewhere, DARA’s ability to in-license and/or partner products, DARA's current cash position and its need to raise additional capital in order to be able to continue to fund its operations, the current regulatory environment in which DARA sells its products, the market acceptance of those products, dependence on partners, successful performance under collaborative and other commercial agreements, competition, the strength of DARA's intellectual property and the intellectual property of others, the potential delisting of DARA's common stock from the NASDAQ Capital Market, risks and uncertainties relating to DARA's ability to successfully integrate Oncogenerix and other risk factors identified in the documents DARA has filed, or will file, with the Securities and Exchange Commission ("SEC"). Copies of DARA's filings with the SEC may be obtained from the SEC Internet site at http://www.sec.gov. DARA expressly disclaims any obligation or undertaking to release publicly any updates or revisions to any forward-looking statements contained herein to reflect any change in DARA's expectations with regard thereto or any change in events, conditions, or circumstances on which any such statements are based. DARA BioSciences and the DARA logo are trademarks of DARA BioSciences, Inc. Page * Page 2 Page 3 Overview DARA is building to be a leader in the oncology/supportive care market with a comprehensive portfolio of synergistic products •Complemented existing product portfolio through agreement with Mission Pharmacal* Current ─Soltamox® ─Gelclair® ─Bionect® New (1) ─Binosto® ─Ferralet® 90 ─Aquoral® •Expanded commercial/sales organization to drive near-term revenue growth oPartnership with ALAMO Pharma Services for a national sales organization ─Reach/frequency on high prescribing oncologists •KRN5500: Novel Phase 2b-ready compound with “fast-track” status; targeting orphan designation oSignificant unmet medical need in CCIPN (2) (1)Products from Mission Pharmacal, to be sold through the ALAMO sales force into the oncology market (2)Chronic chemotherapy induced peripheral neuropathy *All product names displayed are the trademarked property of their respective companies Page 4 Pipeline * Through shared sales force agreement with Mission Pharmacal Preclinical Phase 1 Phase 2 Phase 3 NDA Approved COMMERCIAL PIPELINE Soltamox® (oral liquid tamoxifen citrate) for breast cancer Bionect® (hyaluronic acid) for burns and skin changes from radiation Gelclair® (hyaluronic acid oral rinse gel) for oral mucositis Ferralet® 90 (anemia supplement)* PROPRIETARY DEVELOPMENT ASSET KRN5500: Painful refractory CCIPN Fast Track status approved; potential for orphan designation Binosto® (alendronate sodium effervescent tablet for osteoporosis)* Aquoral® (oral spray treatment for dry mouth)* Page * Why oncology supportive care? •Significant commercial opportunity oEach product addresses unmet medical need ─Competitive products not optimal oGrowth potential ─Expand into other supportive care areas •Unique positioning for DARA in the specialty pharma market oEstablish a leadership position •No comparable company with equivalent breadth of product portfolio •Leverage product synergy oPortfolio concept:one patient served by many DARA products Page 5 Oncology Supportive Care Page 6 Osteoporosis Anemia Oral mucositis Dry mouth CCIPN* Soltamox® * Phase 2b - ready drug (KRN5500). Chronic chemotherapy induced peripheral neuropathy (CCIPN) Soltamox® Page * Potential for synergistic portfolio use in the same patient Page 7 DARA can leverage its newly established portfolio of oncology supportive care products* Product Synergy Breast cancer patient (illustrative) •Soltamox® •Bionect® •Gelclair® •Ferralet® 90 •Binosto® •Aquoral® ─Breast cancer *Based on Shared Sales Force Agreement with Mission Pharmacal Page 8 Exclusive US license from Rosemont Pharmaceuticals, UK. Soltamox® Page 9 Soltamox® •Breast cancer is the second leading cause of cancer mortality in women ◦2.6 million women in the US with breast cancer history ◦Approximately 230,000 are newly diagnosed each year •Tamoxifen is widely used ◦Receptor-positive breast cancer (approximately 80% of all cases) ◦Used as a preventive in “high risk” patients ◦Over 1.8 million annual prescriptions •Important amendment to 2013 National Comprehensive Cancer Network Guidelines Version 3 ◦ATLAS(1) and aTTom Trials(2) reported significant reduction in mortality out to 10 years ◦NCCN now recommends considered use of tamoxifen beyond the standard treatment of 5 years Breast Cancer Overview (1)Davies C, et al. Long-term effects of continuing adjuvant tamoxifen to 10 years versus stopping at 5 years after diagnosis of oestrogen receptor- positive breast cancer: ATLAS, a randomised trial. Lancet 2013,381: 805 - 816 (2)Gray RG, Rea D, Handley K, et al. aTTom: Long-term effects of continuing adjuvant tamoxifen to 10 years versus stopping at 5 in 6,953 women with early breast cancer. J Clin Oncol. 2013;31 (suppl; abstract 5) Page 10 Soltamox® (tamoxifen citrate)* Soltamox® is the only FDA approved patent protected oral liquid formulation of tamoxifen •Once daily/convenient to use •Bioequivalent to tamoxifen tablet oApproved as a 505(b)(2) ─Not substitutable •Choice/option offered to all tamoxifen patients •Patients who don’t like tablets •Swallowing difficulties Market research(1) among oncologists/patients indicate the liquid formulation would appeal to identified segments of the tamoxifen market •Potential to improvelong-term adherence/compliance *Full prescribing information and complete black box warning are available at www.soltamox.com (1) Conducted in July 2013. Data on file. Page 11 Exclusive US license from Helsinn Pharmaceuticals, Switzerland Gelclair® Page 12 With the advent of effective treatment for chemotherapy- induced nausea and vomiting (CINV), “mucositis has now emerged as the most significant adverse symptom of cancer therapy reported by patients.”(1) Oral mucositis overview •Oral mucositis is damage to the oral mucosa (open sores) commonly due to cancer treatment oChemotherapy/radiation oStomatitis (non-cancer related) oSwelling, pain, ulceration oInability to swallow, eat, drink, speak, sleep oPotential interruption of cancer treatment ─Stop or reduce cancer treatments Gelclair® (1)Bensinger W, et al. NCCN taskforce report: Prevention and management of mucositis in cancer care. JNCCN. 2008;6(Suppl 1): S1-S21 Page 13 Oral mucositis Ranked Assessment of Chemotherapy Side Effects of Patients with Ovarian Cancer Patients Regard Oral Mucositis As A Major Problem, Secondary Only to Chemotherapy Induced Nausea and Vomiting (CINV) (1) Page 14 Gelclair® * Gelclair® is a patent protected oral bioadherent gel (mouthwash) creating a protective film with fast pain relief •Convenient/easy to use •Hyaluronic acid based - may aid healing •Improvement in quality of life oEat and drink normally oSpeech oSleep ØGelclair® could offer meaningful advantages over existing therapies *Full prescribing information is available at www.gelclair.com Page * Without With Inflammation around nerve endings - overstimulation Gelclair coating The key ingredients of Gelclair form a protective film over the oral mucosa, which shields the exposed nerve endings from over-stimulation for up to 5 to 7 hours. Page 15 Oral Mucositis generates pain and induces patients to reduce their food intake The Action Of Gelclair® On Oral Mucositis Page 16 Gelclair® Gelclair® packets are simple and convenient to use! Page 17 * Marketing agreement from Innocutis Pharmaceuticals, US Bionect® * Page 18 Bionect® Radiation dermatitis is a side effect of cancer radiation treatment and causes inflammation of the skin •Red/itchy/peeling/blistering •Mild cases- “sunburn” like Approximately 85% of cancer patients on radiation will experience skin reaction/damage (1) •150,000 annual prescriptions •Mostly OTC oTopical steroids oEmollients/creams (1)Salvo N, et al.Prophylaxis and management of acute radiation-induced skin reactions: a systemic review of the literature.
